Title: To John Adams from Louisa Catherine Johnson Adams, 5 November 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					Dear Sir
					Washington 5 Novbr 1821
				
				When at Quincy you have often reproached me for being prejudiced concerning the Unitarians and not willing to listen to listen to the truth—I now candidly confess that I understand so little what the difference is between this and other sects I should feel very thankful if you would enlighten my understanding upon these points at the same time requesting you not to refer me to long Theological discussions which would be much more likely to disgust my patience than to convince my reason—All I want to know is what are the primary principles and if the difference is really nothing more than that which Jesus was not the Son of God but that he was sent by God being inspired by the Deity with particular powers to save man from perishing eternally by becoming a sacrifice for the Sins of the World.—You will be surprized at my writing you on this subject but I thoroughly despize a mean and a narrow prejudice and am desirous of being convinced by reason of my error—No man is more capable of producing this conviction on your dutiful and affectionate daughter
				
					L. C. Adams.
				
				
			